Title: From Alexander Hamilton to John Holker, [8 January 1790]
From: Hamilton, Alexander
To: Holker, John


[New York, January 8, 1790]
Dr Sir
You will naturally imagine, that as well on public, as personal accounts, I must be anxious that Mr. Duer should be extricated from the embarrassments, with which he is perplexed, from the unsettled state of his affairs. The nature of Our connection will apologise to you for my interference in a matter, which is purely of private concern between you and him—so far as to express a wish that you could find means of coming to an amicable settlement. He assures me that he will do every thing that impartial persons could say he ought to do to this end. And I feel intire confidence in the sincerity of a declaration of this sort made to me.
I think Sir, on reflection, you will perceive that it must be your interest to prefer an amicable settlement with security for payment of any ballance which may appear in your favour to a litigious one, without that advantage.
And allow me to add that it would give me real pleasure, could you see it your interest to embrace the former part of the alternative.
I remain with esteem   Dr Sir   Your Obed sr
A Hamilton
 